Citation Nr: 1420219	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-15 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether a timely notice of disagreement was filed with respect to a September 2007 rating decision which, in pertinent part, denied service connection for a right ankle disability, and granted service connection for sinusitis, bilateral plantar fasciitis, and pseudofolliculitis, assigning noncompensable initial disability ratings for each of these three disabilities.    

2. Entitlement to service connection for a right ankle disability.  

3. Entitlement to an initial compensable disability rating for sinusitis.  

4. Entitlement to an initial compensable disability rating for bilateral plantar fasciitis.  

5. Entitlement to an initial compensable disability rating for pseudofolliculitis.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1988 to September 2006, with additional prior service.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision of the RO in Detroit, Michigan, which determined the Veteran had not submitted a timely notice of disagreement (NOD) following a September 2007 rating decision.   

The Veteran testified before the undersigned at a May 2012 hearing at the RO.  A transcript has been associated with the file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): (1) entitlement to service connection for a right ankle disability; (2) entitlement to an initial compensable disability rating for sinusitis; (3) entitlement to an initial compensable disability rating for bilateral plantar fasciitis; and (4) entitlement to an initial compensable disability rating for pseudofolliculitis.  


FINDINGS OF FACT

1. The Veteran was notified of the September 2007 rating decision on October 1, 2007.  

2. The Veteran submitted a notice of disagreement as to several issues contained in the September 2007 rating decision to his representative's local office on July 3, 2008.  

3. The representative's local office subsequently transmitted the Veteran's notice of disagreement to its Detroit office, where it was received and transmitted to the Detroit RO on July 8, 2008.  

4. The Detroit RO received the transmittal containing the Veteran's notice of disagreement on July 9, 2008.  The notice of disagreement was subsequently misplaced by the RO.  


CONCLUSION OF LAW

The Veteran timely filed a notice of disagreement as to several issues included in the September 2007 rating decision.  38 U.S.C.A. §§ 5104(a) (West 2002); 38 C.F.R. §§ 3.110, 20.300, 20.305(b) (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veteran's appeal as to whether his NOD was timely filed has been granted.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Notice of Disagreement

The Veteran contends that he filed his notice of disagreement (NOD) regarding several of the issues included in the September 2007 rating decision in July 2008.  The February 2010 administrative decision on appeal determined the Veteran's notice of disagreement was received in February 2010 and was therefore not timely.  For the reasons that follow, the Board finds the Veteran did submit a timely NOD and that the issues contained therein must be addressed by the RO.  

The determination of whether an NOD was timely filed is itself an issue appealable to the Board.  38 C.F.R. § 20.101(c) (2013).  That is the only issue decided by the Board in the instant decision.

An NOD is a written communication from a veteran or his representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result.  38 C.F.R. § 20.201; see also 38 U.S.C.A. § 7105(b)(2) ; Anderson v. Principi, 18 Vet. App. 371 (2004); Acosta  v. Principi, 18 Vet. App. 53   (2004); Gallegos  v. Principi, 283 F.3d 1309 (2002).  An NOD must be filed within one year from the date of mailing of notice of the determination.  38 U.S.C.A. § 7105(b)(1) ; 38 C.F.R. § 20.302(a).  

The date of mailing of notice of the September 2007 rating decision was October 1, 2007.  Therefore the Veteran had one year from this date in which to file a timely NOD.  At his May 2012 Board hearing, the Veteran testified that he had submitted an NOD regarding several of the issues included in the September 2007 rating decision to his representative's Grand Rapids, Michigan office on July 3, 2008.  A copy of the Veteran's July 3, 2008 NOD is included in the evidence of record.  The NOD shows the Veteran disagreed with the following issues: (1) denial of entitlement to service connection for a right ankle disability; (2) assignment of an initial noncompensable disability rating for service-connected sinusitis; (3) assignment of an initial noncompensable disability rating for service-connected bilateral plantar fasciitis; and (4) assignment of an initial noncompensable disability rating for service-connected pseudofolliculitis.  

At the Veteran's Board hearing, his representative testified that the Grand Rapids office transmitted the Veteran's July 3, 2008 NOD, along with medical evidence submitted by the Veteran, to the Detroit office.  The Detroit office then prepared a transmittal sheet listing the documents being submitted to the RO, and sent the transmittal sheet, the NOD, and the medical evidence to the Detroit RO through the interoffice mail system on July 8, 2008.  The Veteran's representative also submitted a detailed memorandum regarding the transmittal and mailing procedures, which is included in the evidence of record.  

The July 8, 2008 transmittal sheet and the medical evidence submitted with it are included in the claims file, and both were stamped received by the Detroit RO on July 9, 2008.  However, the NOD that was submitted under the same transmittal sheet is missing.  The Veteran and his representative assert that the NOD was likely lost in the mail system or misplaced by the RO after receiving it.  

The Veteran submitted a January 2010 inquiry as to the status of his NOD, in which he reported not receiving any acknowledgement of his July 2008 NOD and attached a copy of the NOD.  The RO treated this inquiry as a new NOD in response to the September 2007 rating decision, and therefore determined it was not timely.  The Veteran then submitted a June 2010 statement explaining that he had originally filed his NOD well within the one year time limit following his notice of the September 2007 rating decision.  

In response, the RO issued the Veteran a July 2010 letter which, in part, stated the following: "We have accepted your Notice of Disagreement dated July 8, 2008 in accordance with fast letter 08-41 'Special Temporary Procedures in Response to October 2008 Records Incident.'"  Following this letter, the RO proceeded to issue an April 2011 Statement of the Case (SOC) which stated that the Veteran's NOD was not timely filed.  Thus, the determination in the April 2011 SOC seems to directly contradict the content of the July 2010 letter stating the Veteran's July 2008 NOD had been accepted.  

"There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'" Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  However, "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary." Ashley, 2 Vet. App. at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242   (1991)); see also YT v. Brown, 9 Vet. App. 195, 199 (1996); Mindenhall, 7 Vet. App. at 274.   

In this case, the Board finds the presumption of regularity as to the receipt and acknowledgement of the Veteran's July 2008 NOD by the RO has been rebutted.  The evidence of record clearly shows the Veteran submitted an NOD to his representative on July 3, 2008 and that the NOD was transmitted to the RO by his representative on July 8, 2008.  The transmittal sheet was stamped received by the RO on July 9, 2008, along with the medical evidence that was listed on the transmittal sheet in addition to the NOD.  The NOD was the only document under the transmittal sheet which is missing from the file.  

The July 2010 letter from the RO acknowledges that an incident occurred in which relevant claims-related records were misplaced or destroyed by RO staff around the time the Veteran filed his NOD, and in fact states that the Veteran's July 2008 NOD was to be accepted as timely in accordance with special procedures adopted in response to the incident.  The Board finds the testimony of the Veteran and his representative, the copies of the July 2008 NOD, the transmittal sheet stamped as received by the RO, and the RO's letter acknowledging that claims-related records were treated improperly around that time constitute clear evidence sufficient to rebut the presumption of regularity in this case.  
The Board finds the evidence of record shows the Veteran filed his NOD in July 2008, well within the one year time limit in which to respond to the September 2007 rating decision, of which he was notified on October 1, 2007.  Therefore, his NOD must be accepted as timely and the RO must take further action on the issues with which the Veteran expressed disagreement.  


ORDER

As the Veteran timely filed a notice of disagreement with respect to a September 2007 rating decision, the appeal as to this issue is granted.   


REMAND

As the Board has determined that the Veteran timely initiated an appeal of several issues contained in the September 2007 rating decision, it follows that VA must provide him with a Statement of the Case (SOC) as to these issues.  See 38 U.S.C.A. § 7105A(b) ; 38 C.F.R. § 19.101  (2012).  As this has not been accomplished, a remand is necessary.  See Manlincon v. West, 12 Vet. App. 238   (1999).  This claim will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).   

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative with a Statement of the Case regarding the following issues contained in the September 2007 rating decision: (1) the denial of service connection for a right ankle disability; (2) the initial noncompensable disability rating assigned for service-connected sinusitis; (3) the initial noncompensable disability rating assigned for service-connected bilateral plantar fasciitis; and (4) the initial noncompensable disability rating assigned for service-connected pseudofolliculitis.    

Ensure that all procedures applicable to contested claims are followed. Return the matter to the Board only if an appeal to the Board is perfected.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


